Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


 Albert Dotie, Jr., Appellant                          Appeal from the 276th District Court of
                                                       Marion County, Texas (Tr. Ct. No. F14540).
 No. 06-15-00094-CR         v.                         Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Moseley
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Albert Dotie, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED SEPTEMBER 25, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk